Citation Nr: 1116242	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied reopening the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and for tinnitus; although notified of the denial that same month, the Veteran did not initiate an appeal.
      
2.  None of the new evidence associated with the claims file since the March 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, or raises a reasonable possibility of substantiating that claim.

3.  None of the new evidence associated with the claims file since the March 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus, or raises a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The March 2005 RO rating decision that denied the claims of entitlement to service connection for bilateral hearing loss and for tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  As evidence received since the RO's denial is not new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for tinnitus, have not been met.  38 U.S.C.A. § 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notice letters provided to the Veteran in November 2005, March 2010, and August 2010 included the criteria for reopening the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus, the criteria for establishing service connection, and information concerning why each claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the March and August 2010 notice letters were provided to the Veteran, the claims were readjudicated in a November 2010 SSOC. 

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment and personnel records as well as all pertinent VA and private treatment records.  The Veteran submitted written statements discussing his contentions, a statement from his former employer, and private treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board notes that the Veteran underwent a VA audiological examination in February 2006.  The report of the examination included hearing test results as well as an opinion regarding a relationship between the Veteran's hearing loss and tinnitus disorders and service.  A determination as to the adequacy is not being made, however.  Specifically, the adequacy of the February 2006 VA audiological examination is not at issue here as a specific VA medical examination is not needed to consider whether the Veteran has submitted new and material evidence, a remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010), see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened), see also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

In light of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Factual Background and Analysis

Historically, the Veteran filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in November 2004.  In a March 2005 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus, noting that evidence of record showed these conditions neither occurred in nor were caused by service.  Reference was made to the absence of evidence showing a diagnosis of hearing loss or tinnitus in service or evidence that linked those disabilities to his active service.

Although notified of the March 2005 denials, the Veteran did not initiate an appeal of those determinations.  As such, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

In October 2005, the Veteran sought to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  

This appeal arises from the RO's March 2006 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the March 2005 denial includes statements from the Veteran and his representative; a July 2005 VA Form 21-4192, (Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer; an August 2005 VA general medical examination report; a February 2006 VA audio examination report; a March 2007 statement from the Veteran's former employer; and VA treatment records dated from 2005 to 2009. 

In a July 2005 VA Form 119 (Report of Contact), the Veteran indicated that he was not in combat but that there was dying and fighting all around him.  

A July 2005 VA Form 21-4192, (Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer showed he worked from February 1966 to February 2004 in manufacturing assembly before retiring.

In an August 2005 VA general medical examination report, the Veteran reported that he was a refrigerator mechanic for 38 years.  On physical examination, his tympanic membranes were noted to be clear and intact.  The examiner indicated that there was no evidence of auditory pathology.  

In a February 2006 VA audio examination report, the Veteran complained of hearing loss and tinnitus.  He reported being exposed to noise in service from helicopters and indicated that he worked in a factory for 38 years after service.  He further detailed that he sometimes heard a mild, bilateral non-descript ringing in his ears when laying down that had occurred since his days in service.  He denied a family history of hearing loss, use of ototoxic drugs, ear infections, ear surgery, and dizziness.  He was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 20, 30, 25, 25, and 35 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 20, 25, 25, 30, and 35 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings are not indicative of a current bilateral hearing loss disability.  38 C.F.R. § 3.385.

After reviewing the Veteran's claims file and conducting the examination, the examiner, a VA audiologist, listed a diagnosis of mild sensorineural loss with excellent speech recognition bilaterally.  It was noted that the Veteran's audiometric evaluation at the time of his separation physical was indicative of normal hearing, that there was nothing in his service treatment records indicative of tinnitus, that there was nothing in his file confirming exposure to hazardous noise, and that he worked in a noisy environment for 38 years as a civilian.  The examiner opined that the Veteran's hearing loss and tinnitus was not as likely as not related to his military service.  He also highlighted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations.  

In his April 2006 notice of disagreement, the Veteran asserted that he stationed with the 134th assault helicopter battalion as a wheel mechanic in service, a military occupational specialty (MOS) that put him around large engines, generators, helicopters, small arms fire, and mortar attacks.  He further indicated that he was singled out by his sergeant to be split off from his unit on detail to travel around Vietnam by helicopter to conduct various combat missions.  Concerning post-service occupational noise exposure, the Veteran reported that he wore mandatory hearing protection and was only in an actual factory environment for seven years before moving to the model shop with minimal noise for over 30 years.  

In a March 2007 statement, the Veteran's former employer indicated that the Veteran was employed from February 1966 to April 2004 in various parts of their manufacturing facility.  From his hire date until October 1979, it was reported that he worked in sheet metal.  From October 1979 until his retirement, he was stationed in their custom products area in a separate part of the facility.   

VA treatment records dated from 2006 to 2009 showed continued monitoring for hearing loss with denials of hearing changes.



The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Unfortunately, none of this evidence is "material" for purposes of reopening the claims of service connection for bilateral hearing loss and tinnitus.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the March 2005 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim.  New evidence of record does not reflect any competent evidence of a current bilateral hearing loss disability for VA purposes or of a causal relationship between the claimed disorders and events during active service.

Statements from the Veteran and his representative revealed repeated contentions that the Veteran suffered from in-service noise exposure and post-service occupational noise exposure as well as had current hearing loss and tinnitus disorders related to in-service noise exposure (instead of post-service occupational noise exposure).  The Board is cognizant that statements concerning in-service and post-service noise exposure provided additional anecdotal details.  However, aside from the fact that these assertions are, essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).

Finally, as discussed above, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claims to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record indicated that the Veteran worked with helicopters as a mechanic in service, did not have current hearing loss or tinnitus, and failed to show a causal relationship between the claimed disorders and service.  Newly submitted evidence of record, while showing treatment for current hearing loss and tinnitus symptomatology and providing additional details concerning in-service noise exposure as well as post-service occupational exposure, still failed to show any causal relationship between the claimed disorders and service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claims.  

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claims is insufficient to trigger the duty to assist under VCAA.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of service connection for bilateral hearing loss and tinnitus has not been received.  As such, the requirements for reopening the claims are not met, and the March 2005 denials of the claims remain final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence has not been received in order to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

New and material evidence has not been received in order to reopen the previously denied claim of entitlement to service connection for tinnitus.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


